Citation Nr: 0844764	
Decision Date: 12/29/08    Archive Date: 01/02/09

DOCKET NO.  96-46 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, to include post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to February 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1993 rating decision of a 
Regional Office of the Department of Veterans Affairs, which 
found no new and material evidence had been submitted to 
reopen the veteran's claim for service connection for a 
psychiatric disability.

Subsequently, in a September 2002 decision, the Board found 
the veteran had submitted new and material evidence, and 
reopened his claim for service connection for a psychiatric 
disability.  The claim was then remanded to the RO for 
additional development and consideration on the merits.  It 
was again remanded by the Board to the RO in May 2003 and 
December 2004 for additional development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks entitlement to service connection for a 
psychiatric disability, to include PTSD.  He contends that 
his current psychiatric disability first manifested in 
service and that he has suffered with the psychiatric 
disability since separation from service.

As noted above, the case was previously before the Board in 
December 2004 and was remanded for the RO to conduct a VA 
Compensation and Pension (C&P) examination to determine the 
veteran's appropriate psychiatric diagnoses, to render an 
opinion on the etiology of any psychiatric disabilities 
found, and to specifically render an opinion regarding 
whether any psychiatric disability diagnosed was related to 
the veteran's in service suicide attempt.  The remand 
directed the examiner to provide complete rationale for all 
opinions rendered.

Pursuant to the Board's remand, the veteran was afforded a VA 
C&P psychiatric examination in March 2007.  After 
examination, the veteran was diagnosed with major depressive 
disability and alcohol dependence.  The examiner opined that 
the veteran's current major depressive disability is 
unrelated to the veteran's in service suicide attempt.  
However, the examiner did not provide any rationale for his 
impression, rendering his assessment inadequate for rating 
purposes.  See Steft v. Nicholson, 21 Vet. App. 120, 124 
(2007).

The United States Court of Appeals for Veterans Claims 
(Court) has held "that a remand by . . . the Board confers 
on the veteran or other claimant, as a matter of law, the 
right to compliance with the remand orders."  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  Accordingly, the 
veteran's claim must be remanded for an opinion to be 
rendered regarding whether the veteran's current psychiatric 
disabilities are related to the veteran's service and/or to 
the veteran's in service suicide attempt and to provide 
complete rationale for opinion or opinions rendered.

In addition, the Board notes that once VA undertakes the 
effort to provide an examination when developing a service-
connection claim, even if not statutorily obligated to do so, 
it must provide an adequate one or, at a minimum, notify the 
claimant why one will not or cannot be provided.  Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007).  As such, the Board 
has no discretion and must remand the claims.

Accordingly, the case is REMANDED for the following action:

1.  Arrange for a medical opinion to be 
provided by an appropriate examiner.  The 
claims folder should be made available to 
and reviewed by the examiner.  The 
physician should provide an opinion as to 
whether it is less likely than not any 
psychiatric disability found to be 
present is at least as likely as not 
related to or had its onset in service, 
and in particular, to the veteran's in-
service treatment for a suicide attempt.  
In doing so, the examiner must 
acknowledge and discuss the veteran's 
report of a continuity of symptomatology 
and discuss the conflicting medical 
opinions and diagnoses of record.  If a 
psychotic disorder is found to be 
present, the examiner must state whether 
it is at least as likely as not that the 
condition manifested during service or 
within one year of the veteran's 
separation from service.  If the examiner 
determines that a physical examination is 
necessary in order to provide the 
requested opinion, such examination 
should be scheduled.  The rationale for 
all opinions expressed must be provided 
in a legible report.  

2.  Thereafter, adjudicate the veteran's 
claim.  If the benefit sought on appeal 
is not granted, the RO should issue the 
veteran and his representative a 
supplemental statement of the case and 
provide the veteran an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

